TDCJ Offender Details                                                                                Page 1 of2




 Offender Information Details·
     Return to Search list



 SID Number:                                     06330837

 TDCJ Number:                                    01164137

 Name:                                           CHILDERS,BRAD MICHAEL

 Race:                                          w
 Gender:                                         M
 DOB:                                            1982-02-09

 Maximum Sentence Date:                          2067-07-09       CUMULATIVE OFFENSES

 Current Facility:                               BYRD

 Projected Release Date:                         NOT AVAILABLE

 Parole Eligibility Date:                        2010-01-08

 Offender Visitation Eligible:                   NO

 The offender is temporarily ineligible for visitation. Please call the offender's unit for any
 additional information.

 The visitation information is updated once daily during weekdays and multiple times per day
 on visitation days.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                       Offender is not scheduled for release at this time.

 Scheduled Release Type:                      Will be determined when release date is scheduled.

 Scheduled Release Location:                  Will be determined when release date is scheduled.



  ·· Parole Review Information

 Offense History:
 I                       Offense                      County Case No.



http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=06330837                      7/20/2015